I can not agree to this affirmance. The Murdock case,52 Tex. Crim. 262, lays down the correct rule as to form of indictments under robbery statutes and should be followed. Judge White prescribes different forms for the two kinds of robbery.
I am of opinion further there was error in permitting prosecuting witness to be led by the district attorney, and that answers were erroneously admitted. Nolen v. State, 8 Texas Crim. App., 585; Davis v. State, 43 Tex. 185; Ripley v. State,51 Tex. Crim. 126; Goodsoe v. State, 52 Tex. Crim. 626; Garrett v. State, 52 Tex.Crim. Rep.; Rangel v. State, 22 Texas Crim. App., 642, and cases cited in above cases. I may write more fully later. *Page 455